MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Dec 22 2020, 8:52 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                   Curtis T. Hill, Jr.
Appellate Public Defender                               Attorney General of Indiana
Crown Point, Indiana                                    Conner R. Dickerson
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Mack Arthur Giles III,                                  December 22, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1408
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Samuel L. Cappas,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        45G04-1909-F3-161



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1408 | December 22, 2020            Page 1 of 6
[1]   Mack Arthur Giles III broke the wrist of a child entrusted to his care. He then

      delayed reporting the injury and falsified a written report of the abuse.

      Although Giles later admitted his wrongdoing, he claims his four-year sentence

      for neglect of a dependent is inappropriate in light of the nature of the offense

      and his character. As Giles has failed to demonstrate his sentence is

      inappropriate, we affirm the trial court’s judgment.


                                                    Facts
[2]   Giles worked at the A is for Apple Learning Center, a Hammond daycare

      facility attended by five-year-old A.T. and his eight-year-old brother. When an

      energetic A.T. became distracting, Giles escorted A.T. outside, where a security

      camera caught Giles’ attempts to discipline the child. Giles admitted he “jerked

      [A.T.] to the ground and back to his feet multiple times” and “twisted the arm

      of [A.T.] while standing and on the ground.” App. Vol. II p. 76. These acts

      bruised the child’s shoulder and broke his wrist. Instead of reporting to his

      supervisors, Giles hid the child’s injury for three hours.

[3]   The State originally charged Giles with three counts of neglect of a dependent

      resulting in serious bodily injury as Levels 3, 5, and 6 felonies. See Ind. Code §

      35-46-1-4. The State also charged Giles with battery as both a Level 5 and

      Level 6 felony. See Ind. Code § 35-42-2-1 (2018). Giles and the State entered

      into a plea agreement calling for Giles to plead guilty to neglect of a dependent,

      a Level 5 felony, in exchange for dismissal of the remaining counts. After

      accepting the agreement, the trial court imposed a four-year sentence, with


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1408 | December 22, 2020   Page 2 of 6
      three years to be served in prison and one year to be served in Community

      Corrections.


                                   Discussion and Decision
[4]   Giles raises one issue on appeal: whether this Court should revise his sentence

      under Indiana Appellate Rule 7(B). That rule permits revision of a sentence

      authorized by statute where the sentence is “inappropriate in light of the nature

      of the offense and the character of the offender.” Id. Whether a sentence is

      inappropriate turns on the culpability of the defendant, the severity of the

      offense, the damage done to others, and a myriad of other facts evident in a

      particular case. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).


[5]   Giles claims his guilty plea, remorse, lack of criminal history, youth, and

      general good character justify a term of probation and not incarceration. The

      sentencing range for a Level 5 felony is between one and six years, with an

      advisory sentence of three years imprisonment. Ind. Code § 35-30-2-6(b). That

      places Giles’s four-year sentence slightly above the advisory level.


[6]   The nature of the offense was shocking. Giles significantly harmed a five-year-

      old child entrusted to his care. Commission of a crime while in a position of

      trust justifies a harsher sentence. See Ind. Code § 35-38-1-7.1(a)(8). Giles broke

      the small boy’s wrist during a three-minute “exercise” session during which

      Giles twisted his arm while flinging him up and down. The abuse continued

      even after the child seemingly began to cry and signaled by shaking his wrist



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1408 | December 22, 2020   Page 3 of 6
      that he had been injured. The child’s brother watched through a window and

      endured his brother’s screams.

[7]   When A.T. complained of pain, Giles iced A.T.’s wrist but did not report the

      early morning injury to the daycare administrators until three hours later. More

      than six hours after the abuse, the daycare informed A.T.’s mother that A.T.

      had injured his arm in a fall and was falsely blaming a teacher for hurting him.

      A.T.’s mother learned otherwise only after observing bruises in the shape of

      fingers on A.T.’s upper shoulder that evening.

[8]   During an investigation by the Indiana Department of Child Services (DCS),

      the DCS worker who viewed the security video recommended Mother seek

      medical attention for A.T. Only then did Mother know to take A.T. to the

      hospital, where he was diagnosed with a broken wrist and placed in a full arm

      cast. Given these facts, Giles has not convinced us that the nature of the

      offense demands a lesser sentence.

[9]   Giles next argues that his decision to plead guilty reflects positively on his

      character. Through his plea agreement, Giles admitted to a mid-level felony in

      exchange for dismissal of five other offenses, ranging from a Level 6 felony to a

      Level 3 felony. In so doing, he ensured his maximum sentencing exposure was

      six years, rather than sixteen years for the Level 3 felony alone. See Ind. Code

      § 35-50-2-5(b). For that reason, and because the security video left no doubt as

      to Giles’s criminal culpability, Giles’s guilty plea was pragmatic and offered

      little reason for leniency. See Anglemyer v. State, 875 N.E.2d 218, 221 (Ind.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1408 | December 22, 2020   Page 4 of 6
       2007) (observing that a guilty plea is not significantly mitigating where the

       defendant receives a substantial benefit from it).

[10]   At sentencing, Giles was a remorseful twenty-three-year-old with one year of

       college and no criminal convictions. Though these factors reflect positively on

       Giles’ character, the trial court likely considered these details in opting not to

       impose the maximum sentence and by allowing Giles to serve part of his time

       in Community Corrections. Moreover, his post-offense actions counterbalance

       his remorse. A.T. suffered needless additional pain for many hours—perhaps

       more than a day—because Giles concealed the injury he caused. When Giles

       finally divulged the injury, he lied and reported the child “tripped with both

       arms out to brace the fall.” State’s Ex. 3. Although Giles claimed he was

       instructed by the daycare to falsify that written report, the daycare’s deception

       did not justify his own.1

[11]   Given our usual deference to trial courts’ sentencing determinations, Giles

       bears the burden of persuading us his sentence is inappropriate in light of the




       1
         Giles challenges the State’s reliance on: 1) the probable cause affidavit attached to the presentence
       investigation report; and 2) the written reports generated by Giles and the daycare admitted at his sentencing
       hearing as State’s Exhibits 2 and 3. Giles notes such evidence contained information not mentioned in the
       stipulation of facts attached to the plea agreement. Giles does not offer any basis for prohibiting the trial
       court’s consideration of additional relevant facts that do not conflict with that stipulation. Regardless, Giles
       has waived any error in the trial court’s consideration of such information by specifically accepting the
       presentence investigation report as “true and accurate” and failing to object to the admission of State’s
       Exhibits 2 and 3. Tr. Vol. II, pp. 17-18; Dillard v. State, 827 N.E.2d 570, 576 (Ind. Ct. App. 2005), trans.
       denied (ruling that failure to object to a presentence investigation report waives appellate review of the trial
       court’s consideration of its contents); Angleton v. State, 686 N.E.2d 803, 814 (Ind. 1997), reh. denied, cert.
       denied, 529 U.S. 1132 (2000) (finding defendant waived any error arising from sentencing exhibit admitted
       without his objection).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1408 | December 22, 2020                    Page 5 of 6
nature of the offense. Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015);

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). As he has failed in that

task, we affirm the trial court’s judgment.


Mathias, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1408 | December 22, 2020   Page 6 of 6